Campbell, J.,
delivered the opinion of the court.
■ Although the oral agreement to rescind the contract of sale was not such as a court would specifically enforce, it presents a good ground for refusal by the chancery court to specifically enforce the original contract in writing for the sale of the land. McCorkle v. Brown, 9 Sm. & M. 167; England v. Jackson, 3 Humph. 584 ; 1 Story’s Eq. Jur., § 770 ; 2 Reed on Stat. Frauds, § 471; Fry on Spec. Perf., § 693; Waterman on Spec. Perf., § 489.
Affirmed.